The only present question between the plaintiff and the defendants is whether, upon the facts stated in the complaint, the plaintiff, as trustee under the trust deed, is bound to pay to Mrs. Sheldon, under either of the two requests which have been delivered to it, $5,000 out of the principal of the trust fund created by the deed.
Whether any court or tribunal has authority to appoint successors to Eugene S. and Louis H. Bristol, if such successors have not already been properly appointed, are matters in which the plaintiff has no present concern. It is not the party to move in the matter of having that question determined. Its only duty is to pay the income to Mrs. Sheldon in accordance with the terms of the deed, and to pay to her any such portions of the principal as are properly requested by the donees of the power. There was, therefore, no occasion for bringing the present action. The question of its liability to pay portions of the principal to Mrs. Sheldon upon the requests which have been made, could be settled as well in an action at law brought by her against the plaintiff as in the present action. The determination of this question involves that of determining whether Mr. Hotchkiss, alone, had, under the trust deed, power to make the request, or had power to appoint successors to his deceased associate donees. As these latter questions are fairly presented by the pleadings and will determine the question of the plaintiff's present duty with respect to the payments requested, and as no objection has been raised to the manner in which they have been presented, and all parties have requested the reservation of them for our advice, we will consider them. We cannot, however, presume to advise, as we are asked to do, whether any court or *Page 498 
tribunal has authority to appoint successors to the deceased donees of the power. If any of the defendants shall be so advised, they may, upon proper application to such court, have that question determined.
No question is raised as to the adequacy of either of the requests made to the plaintiff to pay Mrs. Sheldon $5,000 out of the principal of the fund, provided the parties signing them had authority under the trust deed to do so. Had Mr. Hotchkiss the power to make such request after the death of his two associates, the Bristols? The donor, Mrs. Sheldon, placed the legal title of the fund in the plaintiff, and gave to Hotchkiss and his two associates, and to their successors to be appointed as directed in the deed, the power to appropriate the principal, in whole or part, to her use. She retained no interest in the principal of the fund, only a hope and expectancy dependent upon the discretion of the donees of this power. The power to direct payment to her was not, therefore, what is called a trust power or power in trust. No duty to her rested upon them to request such payment. It was a mere naked power. When such a power is conferred upon two or more persons without further direction as to the manner in which it is to be executed, it is to be executed by the consent of all, and, if one dies, the survivor or survivors cannot execute the power. 2 Perry on Trusts, § 491; Allen's Appeal,69 Conn. 702, 708, 38 A. 701; Glover v. Stillson, 56 Conn. 316,319, 15 A. 752. Where the manner of executing the power is designated in the instrument creating it, that method is to be strictly pursued. 1 Perry on Trusts, § 295.
The deed creating the power in the present case designated the manner in which it should be executed — by the written request of the three persons named and their successors, or a majority of them for the *Page 499 
time being. This language excludes the suggestion that one of them alone, either before or after the death, resignation, or disqualification of one or both of the others, could execute the power and make the request. Two, at least, must act in preferring the request, and these two must be a majority of the three donees originally appointed or of the three who for the time being, by reason of successors having been appointed, constitute the donees. This was the intention clearly expressed by the instrument. It was not only not intended that one should have authority to execute the power, but it was intended that one person should not have the power. The language of the instrument answers the suggestion made in one of the briefs, that Hotchkiss, being at the time he signed the first request the sole surviving donee, constituted a majority of the donees for the time being.
Had Hotchkiss the power under the trust deed, or otherwise, to appoint successors to the deceased donees? The donor of the power to appoint a successor could direct in what manner the appointment should be made, and this is true whether it was a mere naked power or a power in trust. 1 Perry on Trusts, § 287. She provided expressly "that upon the death, resignation or disability of either the said Henry L. Hotchkiss, Louis H. Bristol or Eugene S. Bristol, the remaining two of the three above named persons shall forthwith, with the consent and approval of the said Mary T. Denton in writing appoint a person to act with them as regards any such request in writing in place and stead of the one dying, resigning or disabled." This is an express direction that two of the three named persons shall named another person to act with them as successors to their deceased or disqualified associate. And it is further provided in the deed that such successor shall have the power and authority *Page 500 
which the deceased donee had with respect to the appointment of a successor to a vacancy caused by death, resignation, or disability. The intent here expressed is clear that two shall act in making the appointment.
The power to appoint was imperative, and it was the duty of the remaining two donees, upon the death of Eugene S. Bristol, to appoint a successor to him. Had this been done, the duty would have been equally imperative upon Hotchkiss and the successor of Eugene S. Bristol to appoint a successor to Louis H. Bristol upon his death. This would have conformed to the expressed intent of the donor. Whether, having failed to do this, a court of equity will carry out the donor's intention, we need not inquire, for that question is not properly before us. But the fact that the two surviving donees neglected to perform their duty gave Hotchkiss no authority to appoint successors to both of his associates after the death of the second. Such appointment by him gave the appointees no authority to act with him under the trust deed.
The Superior Court is advised (1) that said Hotchkiss had no authority to make the request signed and delivered by him to the plaintiff, as set forth in the complaint, and the plaintiff cannot properly upon the request make payment to Mrs. Sheldon of the $5,000 therein named; (2) that the said Hotchkiss had no authority to appoint Lewis R. Sheldon and John W. Bristol to act with him in place and stead of Louis H. Bristol and Eugene S. Bristol, and that the plaintiff cannot properly pay over to Mrs. Sheldon upon the request signed and delivered by said Hotchkiss, Sheldon, and John W. Bristol, as set forth in the complaint, the sum of $5,000 therein named.
   No costs will be taxed in this court.
In this opinion the other judges concurred.